Opinion by
Jacobs, J.,
This consolidated appeal questions the propriety of Rule 303J, a local rule of the Allegheny County Court of Common Pleas. The rule, which relates to appeals from compulsory arbitration,1 provides that
“ [e] xcept by allowance of the court for good cause shown, no witness, other than an after discovered witness, may be called by a party at any subsequent trial who was not called as a witness by that party at the arbitration hearing.”2
The appellees, plaintiffs below, were not satisfied with an arbitration award in their favor and appealed to the common pleas court. At the trial the plaintiffs were precluded from introducing the testimony of a physician who had not testified at the arbitration hearing. The court en banc, considering post-trial motions, then reversed the decision of the trial judge and granted a new trial, holding that Rule 303J not only unconstitutionally infringed the right to trial by jury but also violated due process rights. The defendants below bring this appeal from the order granting a new trial.
*51Our Supreme Court upheld the constitutionality of the compulsory arbitration statute in Smith Case, 381 Pa. 223, 112 A.2d 625 (1955). The Court examined the purpose of the arbitration system and noted its “extreme importance” and obvious merits. “[I]t effects a decided innovation in procedure for the adjudication of the class of minor claims to which it relates. It has many obvious advantages. It is clearly designed to meet the situation which prevails in some communities of jury lists being clogged to a point where trial can be had only after long periods of delay, — a condition resulting largely from the modem influx of negligence cases arising from automobile accidents in a great number of which no serious personal injuries are involved. Removing the smaller claims from the lists not only paves the way for the speedier trial of actions involving larger amounts, but, what is of equal or perhaps even greater importance, makes it possible for the immediate disposition of the smaller claims themselves, thus satisfying the need for prompt relief in such cases. By the same token, and working to the same end, the use of the Act will free courts for the speedier performance of other judicial functions. Moreover, there will be a saving to claimants of both time and expense by reason of greater flexibility in fixing the exact day and hour for hearings before the arbitrators as compared with the more cumbersome and less adaptable arrangements of court calendars. ... It would seem clear, therefore, that the system of arbitration set up by this statute oifers encouraging prospects for the speedier administration of justice in the Commonwealth.” Id. at 229-30, 112 A.2d at 628-29.
The Court in Smith Case, supra, in upholding the Arbitration Act, was specifically confronted with the challenge that the statute violated the right to trial by jury; but rejected the challenge as without merit. The Court held that a constitutional violation would arise “only where the statute closes the courts to litigants and *52makes the decision of the arbitrators the final determination of the rights of the parties; therefore there is no denial of the right to trial by jury if the statute preserves that right to each of the parties by the allowance of an appeal from the decision of the arbitrators or other tribunal . . .” Id. at 230, 112 A.2d at 629.
The Arbitration Act provides for the right to appeal the arbitrators’ decision3 as does the Pennsylvania Constitution.4 This right to appeal, stated the Court in Smith, is sufficient to fend the constitutional challenge so long as it is not “burdened by the imposition of onerous conditions, restrictions or regulations which would make the right practically unavailable.” Id. at 231,112 A.2d at 629.
Our courts have considered on many occasions whether prerequisites to appeal act as a deprivation of the right to trial by jury; and in approving such prerequisites as payment of record costs, Meta v. Yellow Cab Co., 222 Pa. Superior Ct. 469, 294 A.2d 898 (1972) (holding requirement directory rather than mandatory) and furnishing security, Commonwealth v. Philadelphia Eagles, Inc., 437 Pa. 25, 261 A.2d 309 (1970), have noted “the important policy preference in favor of preserving the right of appeal from compulsory arbitration and the constitutional right to a jury trial.” Dickerson v. Hudson, 223 Pa. Superior Ct. 415, 423, 302 A.2d 444, 448 (1973).
*53Rule 303J, however, is distinguishable from a prerequisite to an appeal in that it operates as a restriction on the subsequent trial itself. The legislature unequivocally provided in the Arbitration Act that “[a] 11 appeals shall be de novo.” Arbitration Act, supra n. 1 at §27, 5 P.S. §71 (1963). The true issue thus before us is not initially one of constitutionality but rather whether Rule 303J impermissibly conflicts with a legislative mandate. The authority of common pleas courts to establish procedural rules is legislatively established but also legislatively limited.
“Each of the said courts shall have full power and authority to establish such rules for regulating the practice thereof respectively, and for expediting the determination of suits, causes and proceedings therein, as in their discretion they shall judge necessary or proper: Provided, That such rules shall not be inconsistent with the Constitution and laws of this Commonwealth.”5
This Court previously has had occasion to consider the meaning of “de novo” with respect to appeals from compulsory arbitration. In Dickerson v. Hudson, supra, the appellee argued
“that our reversal should be limited to granting appellant’s right to appeal and to a jury trial solely on the issue of damages, since no defense evidence on the question of liability was presented at the arbitration hearing.” Id. at 426, 302 A.2d at 449.
This Court unequivocally rejected that contention. “The statute provides that ‘[a] 11 appeals shall be de novo’ and the right to trial by jury is in no way limited once the prerequisites to appealing have been met.” Id. (emphasis added; footnote omitted). In Sipe v. Pennsylvania R.R. Co., 219 Pa. 210, 68 A. 705 (1908), the Court re*54jected a contention that a party who had not appeared at a proceeding before arbitrators would be precluded from appealing the decision. “There is no provision in the act, or, so far as we know, in any subsequent statute, denying the right of appeal to a party who has failed to appear before the arbitrators.” Id. at 215, 68 A. at 706.
In Bell v. Shetrom, 214 Pa. Superior Ct. 309, 257 A.2d 323 (1969), the appellant sought to amend the ad damnum clause of his complaint after the arbitration award had been rendered. In holding that the appellant should have been permitted to change the measure of damages we stated that “[a]n appeal from compulsory arbitration is tried de novo before the court and jury and plaintiffs are free to present such evidence as they may have whether it was presented before the arbitrators or not.” Id. at 312-13, 257 A.2d at 324-25 (citing 5 P.S. §71).
It is clear that Rule 303J, in limiting the scope and content of the subsequent trial, does not permit the “full consideration of the case anew,” Virnelson Motor Vehicle Operator License Case, 212 Pa. Superior Ct. 359, 367, 243 A.2d 464, 469 (1968), which a trial de novo requires. Despite the obvious policy arguments which can be advanced for Rule 303J we must be careful to observe the delicate balance between the legislature and the courts. As such, we hold that Rule 303J contravenes the express mandate of the Arbitration Act and impermissibly exceeds the rule making authority of the common pleas courts.6
Order affirmed.

. Act of June 16, 1836, P.L. 715, as amended, 5 P.S. §21 et seq. (1963) [hereinafter cited as Arbitration Act].


. Rule 303J, 5th Judicial District, Allegheny County [hereinafter cited as Rule 303J].


. The Arbitration Act provides inter alia in §27 (P.S. §71) that
“[e]ither party may appeal from an award of arbitrators, to the court in which the cause was pending at the time the rule or agreement of reference was entered, under the following rules, regulations and restrictions . . .”


. Pa. Const, art. V, §9 provides:
“There shall be a right of appeal in all cases to a court of record from a court not of record; and there shall also be a right of appeal from a court of record or from an administrative agency to a court of record or to an appellate court, the selection of such court to be as provided by law; and there shall be such other rights of appeal as may be provided by law.”


. Act of June 16, 1836, P.L. 748, §21; 17 P.S. §2076 (1962) (emphasis added).


. It should he noted that we decide this case without reaching the constitutional issues found determinative by the lower court. We may, of course, uphold a decision below if there exists any proper basis for the result reached. Hayes v. Wella Corp., 226 Pa Superior Ct. 728, 309 A.2d 817 (1973), to the extent that it is contrary to our decision today, is expressly overruled.